Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on September 14, 2021.  The Examiner acknowledges the following:
3.	 Claims 1 – 11 were initially filed by Applicant.
4.	 A preliminary amendment was done by Applicant on 09/14/2021.
5.	 The drawings filed on 09/14/2021 are accepted by the Examiner.
6.	 Current claims 1 – 11 are pending and they are being considered for examination.


Information Disclosure Statement
7.	The IDS documents filed on filed on 09/14/2021 and 10/19/2021are acknowledged by the Examiner.

Priority
8.	 Priority data is based on a PCT patent application PCT/JP 2020/017047 dated from 04/20/2020, which refers to a prior Japanese patent application JP 2019-085429, with priority date of 04/26/2019. Certified copies were filed to the office on 09/14/2021.


Claim Interpretation under 112(f)
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
2.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
3.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection section configured to …”, “a timestamp signal generation section configured to …”, “a change section configured to …” in claim 1; “a recognition processing section configured to …”, “ a detection section configured to …:, a timestamp signal generation section configured to …” “a change section …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Raphael Berner et al., US 2018/0191972 A1, hereinafter Berner”.

Regarding Claim 1:
	
Berner teaches a Dynamic Vision Sensor (DVS) that reacts to changes in light intensity and in this way, it detects/monitors how a scene being captured changes. As for claim 1, Berner teaches,

An event detection device (Fig 1, DVS circuit (See [0016]) with pixel circuit 100 is capable to detect events or changes in the light intensity incident over the image sensor. See [0094; 0096; 0097; 0109]) comprising: a solid-state imaging element including a plurality of photoelectric conversion elements each configured to perform photoelectric conversion on incident light to generate an electrical signal (The DVS includes an image sensor that includes an array of pixels (See [0009]; 0023; 0024; 0026; 0030]), wherein each of the pixels includes a photosensor/photodiode that detects changes in the incoming light and generates an electrical signal with respect to one or more thresholds (See [0026; 0030; 0034]), and 
a detection section configured to output a detection signal indicating a result of detection of whether or not an amount of change in the electrical signal of each of the plurality of photoelectric conversion (Fig 1 shows a pixel circuit 100, which includes a photodiode PD to measure imping light 9 and convert the light intensity to current Iphoto, a photoreceptor circuit PR to generate a photosensor signal Vpr dependent on the light intensity (See [0097]). Berner also teaches that pixel circuit 100 further includes a comparator A1 that compares the signal outputted by the photosensor Vpr as for determining changes in the photosensor signals with respect to one or more thresholds (See [0024; 0099]) elements exceeds a predetermined threshold (As for that matter, Berner teaches that when light intensity change at a given pixel is called event.  The term event means that the photoreceptor signal representing and being a function of the light intensity of a pixel has changed by an amount greater than or equal to a threshold applied by the controller, that means that a predetermined threshold has been exceeded. See [0122]);
a timestamp signal generation section configured to generate a timestamp signal that is used for indicating a time point at which the detection section has detected the detection signal (Berner teaches that controlling the timing by a controller means enables the change detection and readout phases to be separated in time ([0021]). Furthermore, Berner teaches that a popular encoding scheme in event-based vision sensors is to encode digital signals as tuples of row and column coordinates of the pixel in the array and a time stamp, leading to encoding the where and when of the incidence of a digital event. This means that, in one embodiment, only the addresses of those pixels where a light intensity change has been detected (an event has happened) are transmitted. See [0247]); and 
a change section provided in the timestamp signal generation section and configured to change a temporal resolution of the timestamp signal in a case where a predetermined condition is satisfied (As for the change section, Berner teaches that the pixel circuit can work synchronously, and/or with an external timing reference. One of the advantages is the event rate control can be done by changing the time resolution (or temporal resolution) of the sensor (See [0016; 0018]). As for the predetermined condition, Berner teaches a reset circuit that indicates when the conditional reset circuit R1 becomes active (See [0101; 0103]).
	Therefore, it would have been obvious to the one with ordinary skill in the art before the filing date of the instant application to combine the various circuits taught by Berner to achieve predictable results, that allows a device that provides a clocked pixel circuit which makes it easier to design the digital communication circuits that interface to the pixel array, allowing the use of standard digital design tools (See Berner [0020]).

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. Berner teaches claim 1. As for claim 2 limitations, Fig 1, shows memory 50 which stores the comparator output based on a sample signal from controller (See [0100; 0112; 0113]), which indicates a change in light intensity. It is capable to store the images and the event rate or the number of events per second (time related events) and transmitted by the pixel circuit. The event rate depends on the pixel circuit configuration, threshold setting and time resolution and the observed scene (See [0086]).

Regarding Claim 5:
	The rejection of claim 1 is incorporated herein. As for claim 5, Berner teaches that the pixels can be grouped (See [0007]) when analyzing the images and comparing pixel intensities. As for the other limitations, as discussed for claim 1, the detection section corresponds to the pixels affected by the incident light, that outputs as a result the light detection and that can be the result signal outputted by the pixels in the various groups present in the pixel array. Additionally, the pixel group/block can have just one pixel or various pixels. For example, Fig 1 shows a pixel circuit 100, which includes a photodiode PD to measure imping light 9 and convert the light intensity to current Iphoto, a photoreceptor circuit PR to generate a photosensor signal Vpr dependent on the light intensity (See [0097]. The change section is understood that since the pixel circuit can work synchronously, it means that any change in the response of the pixels to the light intensity and that generates an electrical signal with respect to one or more thresholds (See [0026; 0030; 0034]).

Regarding Claim 7:
	The rejection of claim 1 is incorporated herein. As for claim 7, Berner teaches that the pixel circuit can work synchronously with an external timing reference, wherein the controller may wait for an external timing reference signal, which means an external clock means can be used (See [0017; 0060; 0240]),
Regarding Claim 11:
	The rejection of claim 1 is incorporated herein. As discussed for claim 11, Berner teaches,
An event detection method (Method for operation of a sensor. See [0036; 0037} and claim 12, last portion) comprising: performing, by a photoelectric conversion element, photoelectric conversion on incident light to generate an electrical signal (Fig 1, DVS circuit (See [0016]) with pixel circuit 100 is capable to detect events or changes in the light intensity incident over the image sensor (See [0094; 0096; 0097; 0109]); detecting, by a detection section, whether or not an amount of change in the electrical signal exceeds a predetermined threshold and outputting a detection signal (Fig 1, DVS circuit (See [0016]) with pixel circuit 100 is capable to detect events or changes in the light intensity incident over the image sensor (See [0094; 0096; 0097; 0109]), wherein the DVS includes an image sensor that includes an array of pixels (See [0009]; 0023; 0024; 0026; 0030]), wherein each of the pixels includes a photosensor/photodiode that detects changes in the incoming light and generates an electrical signal with respect to one or more thresholds (See [0026; 0030; 0034]). Berner also teaches that pixel circuit 100 further includes a comparator A1 that compares the signal outputted by the photosensor Vpr as for determining changes in the photosensor signals with respect to one or more thresholds (See [0024; 0099]); generating, by a timestamp signal generation section, a timestamp signal that is used for indicating a time point at which the detection signal has been detected (Berner teaches that controlling the timing by a controller means enables the change detection and readout phases to be separated in time ([0021]). Furthermore, Berner teaches that a popular encoding scheme in event-based vision sensors is to encode digital signals as tuples of row and column coordinates of the pixel in the array and a time stamp, leading to encoding the where and when of the incidence of a digital event. This means that, in one embodiment, only the addresses of those pixels where a light intensity change has been detected (an event has happened) are transmitted. See [0247]); and changing, by a change section provided in the timestamp signal generation section, a temporal resolution of the timestamp signal in a case where a predetermined condition is satisfied (As for the change section, Berner teaches that the pixel circuit can work synchronously, and/or with an external timing reference. One of the advantages is the event rate control can be done by changing the time resolution (or temporal resolution) of the sensor (See [0016; 0018]). As for the predetermined condition, Berner teaches a reset circuit that indicates when the conditional reset circuit R1 becomes active (See [0101; 0103]).
	Therefore, it would have been obvious to the one with ordinary skill in the art before the filing date of the instant application to combine the various circuits taught by Berner and applying the method for operating the various circuits as to achieve predictable results, that allows a device that provides a clocked pixel circuit which makes it easier to design the digital communication circuits that interface to the pixel array, allowing the use of standard digital design tools (See Berner [0020]), wherein the sensor also comprises an array of pixels or a single pixel and it uses a single comparator to determine both on events and off events by successively comparing voltages from the memory capacitor to an on-threshold and an off-threshold (See Berner [0029]).


Allowable Subject Matter
11.	Claims 3, 4, 6 and 8 – 10 are allowable. Claims 3, 4, 6 and 8 are objected for depending upon a rejected base claim. Claims 9 and 10 are allowable.
	Claims 9 and 10 are allowable because the prior/related art of record fails to teach or to fairly disclose a system including a recognition processing section configured to recognize a predetermined object; and an event detection device including a solid state imaging element including a photoelectric conversion element each configured to perform photoelectric conversion on incident light to generate an electrical signal, and a detection section configured to output a detection signal indicating a result of detection of whether or not an amount of change in the electrical signal of each of the plurality of photoelectric conversion elements exceeds a predetermined threshold, a timestamp signal generation section configured to generate a timestamp signal that is used for indicating a time point at which the detection section has detected the detection signal, and a change section provided in the timestamp signal generation section and configured to change a temporal resolution of the timestamp signal in a case where a predetermined condition is satisfied, wherein the change section determines that the predetermined condition is satisfied in a case where the recognition processing section has succeeded in object recognition.


Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. A. Niwa, US 2021/0144320 A1 – it includes the same assignee and a different inventor; It includes some similarities, however, it claims different limitations it teaches a solid-state imaging element comprising: an address event-detection unit configured to detect, as an address event, a fact that an absolute value of a change amount of luminance exceeds a predetermined threshold value with regard to each of a plurality of pixels, and output a detection signal indicating a result of the detection; a detection frequency acquisition unit configured to acquire a detection frequency of the address event with regard to each of the plurality of pixels; and a defective pixel identification unit configured to identify, on a basis of a statistic of the detection frequency, a defective pixel where an abnormality has occurred among the plurality of pixels.
2. S. Seo et al., US 2022/0094865 A1 – it teaches an image processing device is provided. The image processing device includes a vision sensor including a plurality of pixels, each pixel configured to generate a plurality of events per frame by sensing a change in intensity of light and configured to generate a plurality of timestamps indicating event occurrence times of the plurality of events, and a processor configured to correct an event data packet based on a response time and to output the event data packet based on the response time, the response time determined by a position of the pixel and an illuminance value. Fig 3 shows the time stamp.
3. Y. Wang et al., US 2016/0093273 A1 – it teaches a Dynamic Vision Sensor (DVS) where pixel pitch is reduced to increase spatial resolution. The DVS includes shared pixels that employ Time Division Multiplexing (TDM) for higher spatial resolution and better linear separation of pixel data. The pixel array in the DVS may consist of multiple N×N pixel clusters. The N×N pixels in each cluster share the same differentiator and the same comparator using TDM. The pixel pitch is reduced (and, hence, the spatial resolution is improved) by implementing multiple adjacent photodiodes/photoreceptors that share the same differentiator and comparator units using TDM.
4. S. Kitano, US 11,503,233 B2 – it includes the same inventor and the same assignee. It teaches various elements on the instant application; however, it claims different limitations. It teaches a solid-state imaging element, comprising: open pixels each configured to detect whether or not an amount of change in incident light amount exceeds a predetermined threshold and to output a detection signal indicating a result of the detection; and light-blocked pixels each configured to output a correction signal based on an amount of noise generated in the open pixels, wherein the open pixels are arrayed on a first plane of a pair of planes facing each other in a vertical direction, and the light-blocked pixels are arrayed on a second plane of the pair of planes below the first plane of the pair of planes.
5. Y. Suh et al., US 2018/0146149 A1 – it teaches an event-based sensor comprising: a dummy pixel configured to generate a dark current; a current mirror configured to generate a mirrored current using the dark current; and a sensing pixel configured to generate a sense current based on an intensity of incident light, and output an activation signal based on a light current obtained by subtracting the mirrored current from the sense current, wherein the activation signal indicates whether a variation in the incident light is sensed. It teaches several limitations of claim 1 (See [0033]).

Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697